UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6050


KAYIE SHAUNE WRIGHT,

                     Plaintiff - Appellant,

              v.

JOHNNY HAWKINS; BILLY O. COOPER; ELDRIDGE WALKER;
APPLEWHITE; GILLIO; TILLEY; WILSON; JANE DOE, Psychiatrist, Polk
Correctional Institution; SERGEANT WILSON; MR. FAULCON; ALFREDA
THREAT; JOHN DOE, Maintenance Worker; KIERAH BANKS WILLIAMS; D.
CHAMBLISS; OFFICER CARMON; OFFICER PEARSALL; OFFICER
CLERENA; OFFICER GREENE; OFFICER SWEET; OFFICER GARDNER;
CHARLES JOHNSON; CASE WORKER JONES; PSYCHIATRIST FIELDS;
JANE DOE, Psychiatrist, Central Prison,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:20-ct-03137-BO)


Submitted: May 20, 2021                                           Decided: May 25, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kayie Shaune Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kayie Shaune Wright appeals the district court’s order dismissing his civil action

without prejudice for failure to comply with a court order. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Wright v. Hawkins, No. 5:20-ct-03137-BO (E.D.N.C. Dec. 7, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2